Citation Nr: 1512828	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches with dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2009 substantive appeal, the Veteran requested a videoconference hearing; he withdrew the request in January 2011 correspondence.

Claims seeking increased ratings for posttraumatic stress disorder and erectile dysfunction have been raised by the record (see February 2011 report of contact), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  

Tinnitus

The Veteran contends that he has tinnitus due to exposure to excessive levels of noise in service.  On December 2009 VA audiological examination, he reported noise exposure in the military and in his work at a tire and rubber company.  He complained of tinnitus for "at least 15-20 years."  The examiner opined that, while the Veteran's bilateral hearing loss is due to noise exposure in service, his tinnitus was most likely caused by noise exposure as a civilian.  

A December 2009 rating decision granted the Veteran service connection for hearing loss based on the opinion provided on December 2009 VA examination.  The Board's review of the opinion regarding tinnitus offered on that examination found the rationale provided inadequate (there was no explanation why the etiology for the tinnitus would be entirely disassociated from the etiology for the now service-connected hearing loss, i.e., why the noise trauma in service that caused the hearing loss would not have at least contributed to also cause tinnitus).  The Veteran has also since reported (in a March 2010 statement) that he had ringing in his ears in service but did not report it then because "staying alive at the time made the ringing...less important."

Headaches with Dizziness

The Veteran has alleged that his headaches with dizziness are due to the noise trauma he experienced in service.  He has also raised a secondary service connection theory of entitlement.  As the record shows that the Veteran has headaches, and there are suggestions in the record that such disability might be related to etiological factors in service/or secondary to a service-related disability, the "low threshold" standard for when an examination to secure a nexus opinion is necessary is met, and such examination must be arranged.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all evaluations and treatment the Veteran has received for tinnitus and for headaches.  He must assist in the matter by identifying the providers and submitting releases for VA to secure any private records identified.

2. The AOJ should then arrange for the Veteran's record to be returned to the VA audiologist who conducted the December 2009 examination of the Veteran for an addendum, opinion clarifying the opinion previously offered. [If that provider is unavailable, the record should be forwarded to another audiologist for review and the opinion sought. If another examination is needed, such should be arranged.]  The consulting provider should provide responses to the following: 

Is there a factual or medical basis for disassociating the etiology of the Veteran's tinnitus from the etiological factors responsible for his now service-connected hearing loss?  If so, please identify the factual or medical basis for doing so (if medical, with citation to medical literature that supports the conclusion). 

If the Veteran's tinnitus is determined to be unrelated to the previously identified etiology for the Veteran's hearing loss, i.e., noise trauma in service, identify the etiology for the tinnitus considered more likely.  Specifically, is it at least as likely as not that the tinnitus is otherwise related directly to the Veteran's service (the rationale should reflect acknowledgement of the Veteran's report of onset in service-unreported then because not considered to be a serious problem) or was caused or aggravated by any of the Veteran's service-connected disabilities (to include as due to medication prescribed for treatment of the service-connected disabilities).  

The examiner must include rationale with all opinions. 

3. The AOJ should also arrange for a neurological examination of the Veteran to determine the likely etiology of his headaches, and specifically whether they are related to his service/exposure to excessive noise therein, as alleged.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify the Veteran's headache disability by diagnosis(es).

(b) Identify the likely etiology for headache disability(ies) diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is related directly to the Veteran's service (and exposure to excessive noise therein)?  If not, is it at least as likely as not (a 50 percent or better probability) that the headache disability was caused or aggravated by a service-connected disability (to include as due to medication prescribed for the treatment of a service-connected disability)?

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature, as indicated.  If the opinion is to the effect that headaches are unrelated to service or to a service-connected disability, the examiner should identify the etiology considered more likely.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

